Order filed June 16, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00392-CV
                                   ____________

                          JAMIE JACKSON, Appellant

                                         V.

COMMUNITY OF SPRING TERRACE HOMEOWNERS ASSOCIATION,
                       INC., Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-60255

                                      ORDER
      The notice of appeal in this case was filed May 11, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before June 27, 2016. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.
PER CURIAM